      Case 1:19-cv-01764-PGG-SLC Document 73 Filed 06/09/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
BRIDGEPORT MUSIC INC. and WESTBOUND
RECORDS, INC.,

                             Plaintiffs,
       -v-
                                                         CIVIL ACTION NO.: 19 Civ. 1764 (PGG) (SLC)
TUFAMERICA INC. and KAY LOVELACE TAYLOR,
                                                                            ORDER
individually and behalf of the estate of LeBaron
Taylor,

                             Defendants.


SARAH L. CAVE, United States Magistrate Judge.

       On October 27, 2020, the Honorable Paul G. Gardephe granted the parties’ joint request

to extend the deadline for party depositions to March 1, 2021 and the fact discovery deadline to

April 3, 2021. (ECF No. 54). On February 5, 2021, this matter was referred to me for general

pretrial purposes (ECF No. 57), and, on February 25, 2021, the Court extended the deadline to

complete depositions to April 1, 2021. (ECF No. 63). On April 1, 2021, to allow the parties to

complete the depositions of “Plaintiffs’ corporate representative, Armen Boladian” and non-

party witness “George Clinton,” the Court granted the parties’ request for an extension of the

deadline to complete party depositions to April 30, 2021 and the deadline to complete non-party

depositions to May 15, 2021, (ECF No. 68). Neither party requested a further extension of these

deadlines, which have now passed.

       Accordingly, by June 11, 2021, the parties shall file a joint letter certifying that the

depositions of Mr. Boladian and Mr. Clinton were conducted and that discovery is complete. The

letter should also indicate whether the parties would like the Court to conduct a settlement
      Case 1:19-cv-01764-PGG-SLC Document 73 Filed 06/09/21 Page 2 of 2




conference. If the parties anticipate engaging in dispositive motion practice, they shall do so in

accordance with Judge Gardephe’s Individual Rules of Practice.


Dated:         New York, New York
               June 9, 2021

                                                    SO ORDERED



                                                    _________________________
                                                    SARAH L. CAVE
                                                    United States Magistrate Judge




                                                2
